



Exhibit 10.1




Amendment to Employment Agreement
(Bill Katherman)




This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
February 25, 2019, by and between Fox Factory, Inc., a California corporation
(the “Company”), and Bill Katherman, an individual (“Executive”), amends that
certain Employment Agreement dated as of February 20, 2014 by and between the
Company and Executive (as previously amended from time to time, the “Original
Agreement”) and shall be effective March 30, 2019 (the “Effective Date”). All
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Original Agreement.


RECITALS


WHEREAS, the parties hereto desire to amend certain provisions of the Original
Agreement in accordance with the terms of this Amendment;
NOW, THEREFORE, in consideration of the mutual promises and the respective
mutual agreements contained herein, the parties to this Amendment agree as
follows:
Section 1. Amendments. The Original Agreement is amended, effective as of the
Effective Date, as follows:
a.
Section 2(a) of the Original Agreement is DELETED and REPLACED to read as
follows:



“Executive shall serve as the Operations Consultant of the Company and shall
have the normal duties, responsibilities, functions and authority customarily
associated with such position and such other duties and responsibilities as may
be assigned from time to time to Executive, all subject to the power and
authority of the Company’s Chief Executive Officer, Board of Directors (the
“Board”) and the Executive Committee of the Board (the “Executive Committee”) to
expand or limit such duties, responsibilities, functions and authority and to
overrule actions of officers of the Company.”


b.
Section 3(b) of the Original Agreement is DELETED. Notwithstanding the
foregoing, Executive shall be entitled to any Performance Bonus earned under
Section 3(b) prior to this Amendment for the fiscal year ending December 28,
2018.

c.
Section 4(b) of the Original Agreement is DELETED and REPLACED to read as
follows:

“Following any termination under paragraphs 4(a)(i), (ii), (iii), (iv), (v) or
(vi), Executive (or in the event of Executive’s death, Executive’s estate) shall
be entitled to receive, immediately upon termination, a lump sum payment in cash
in an amount equal to Executive’s accrued and unpaid Base Salary plus any
authorized business expenses incurred and un-reimbursed as of the date of
termination, death or disability.”
d.    The following provision is INSERTED following the last sentence of Section
5(a):
“Notwithstanding the foregoing, nothing in this Agreement prohibits, limits, or
restricts, or shall be construed to prohibit, limit, or restrict, Executive from
exercising any legally protected whistleblower rights (including pursuant to
Section 21F of the Exchange Act and the rules and regulations thereunder),
without notice to or consent from the Company. Moreover, the federal Defend
Trade Secrets Act of 2016 immunizes Executive against criminal and civil
liability under federal or state trade secret laws - under certain circumstances
- if Executive discloses a trade secret for the purpose of reporting a suspected
violation of law. Immunity is available if Executive discloses a trade secret in
either of these two circumstances: (1) Executive discloses the trade secret (a)
in confidence, (b) directly or indirectly to a government official (federal,
state or local) or to a lawyer, and (c) solely for the purpose of reporting or
investigating a suspected violation of law; or (2) In a legal





--------------------------------------------------------------------------------





proceeding, Executive discloses the trade secret in the complaint or other
documents filed in the case, so long as the document is filed “under seal”
(meaning that it is not accessible to the public).”
Section 2.    Change of Employment. The Parties agree that the changes in
Executive’s employment pursuant to this Amendment will not constitute “Good
Reason” under the Original Agreement and Executive consents to such
modifications to the terms of his employment with the Company.


Section 3.     Effect on Original Agreement. On and after the Effective Date,
each reference in the Original Agreement to “this letter”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Original Agreement as amended hereby. Except as specifically modified by the
terms of this Amendment, all of the terms, provisions, covenants, warranties and
agreements contained in the Original Agreement shall remain in full force and
effect and are hereby ratified.


Section 4.    Governing Law. This Amendment shall be construed under and shall
be governed by the laws of the State of California.
Section 5.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first above written.


The Company
Fox Factory, Inc.
a California corporation


By:_/s/ Larry Enterline            
Name: Larry Enterline
Title: Chief Executive Officer




The Executive


/s/ Bill Katherman        
Name: Bill Katherman
                        





